DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 01/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)).
The claims 7 and 18 were elected as an elected species by the applicant, but it does not read on the elected species because species 1 does not have two counter shafts. The embodiment (fig.4) with two counter shafts (450) was not elected and the specification is clear the elected embodiment has a single counter shaft (50). Claims 7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Claims 6, 8-9 and 19 have been added by the examiner as those read on the elected species 1.

Status of Claims
This is the non-final office action on the merits of Application No. 16/957,250 filed on 06/23/2020. Claims 1-20 are pending. Claims 8 and 19 have been withdrawn by the applicant 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a drive gear in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
.  
Appropriate correction is required.

Claim Objections
Claims 2, 11 and 15 are objected to because of the following informalities:
Claim 2, line 1, the claim limitation “the hollow input shaft” should read “hollow differential input shaft”. Similar issue is observed in claims 11 and 15, are objected for the similar reason of claim 2.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,9,11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchard (US 9453564 B1) (hereinafter “Pritchard”).
Regarding claims 1, Pritchard teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); 
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 58,60) splined (col. 3, line 22-40) with the differential.
Regarding claim 2, Pritchard teaches the electric axle of claim 1 wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). ). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63)
Regarding claim 11, Pritchard teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); 
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 60) splined (col. 3, line 22-40) with the differential wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently (see col. 3, line 22) relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively 
Regarding claim 9, Pritchard teaches the electric axle of claim 1 wherein the differential is an open differential.
Regarding claim 20, Pritchard teaches the electric axle of claim 1 wherein the differential is an open differential.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, and 8, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) (hereinafter “Pritchard”) in view of Kazu et al. (JP 2017161000 A)(hereinafter “Kazu”) (English translation relied upon). Since Kazu ref has been cited for the motor arrangement and counter shaft, for clarifications claims 3, 5-6, 8, 12 and 14 are examined as group as they all are relevant to motor and countershaft.
Regarding claim 3, Pritchard teaches the electric axle of claim 1, wherein a drive gear (46) is formed on the output shaft, but fails to disclose wherein the output shaft is hollow.
Regarding claim 5, Pritchard teaches the electric axle of claim 3 further including half shafts (e.g. 36, 34)  linked to the differential (20) , one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.
Regarding claim 6 and 8, Pritchard teaches all the elements of the electric axle of claim 1, but fails to disclose wherein the two stage gear train includes at least one counter shaft positioned parallel to the output shaft, the counter shaft including a driven gear and the two reduction gears fixed to the countershaft and wherein the electric motor is positioned parallel to a single countershaft.
Regarding claim 12, Pritchard teaches the electric axle of claim 11, wherein a drive gear (46) is formed on the output shaft, but fails to disclose wherein the output shaft is hollow.
Regarding claim 14, Pritchard teaches the electric axle of claim 12 further including half shafts (e.g. 36, 34)  linked to the differential (20) , one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.
Kazu discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon so that the output shaft of differential gear can be disposed inside the rotor shaft and make the design compact vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the input shaft can allow the shaft of the disconnect for smooth positive transferring of torque.  
Kazu further discloses half shafts (e.g. 45, 46) linked to the differential (13), one of the half shafts (46) passing through the hollow output shaft (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the input shaft can allow the shaft of the disconnect for smooth positive transferring of torque.  
Kazu further discloses wherein the two stage gear train (e.g. 12, 34, 35, 36) includes at least one counter shaft (33) positioned parallel to the output shaft (22), the counter shaft including a driven gear (34) and the two reduction gears (35, 36) fixed to the countershaft and wherein the electric motor (21) is positioned parallel to a single countershaft (33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the countershaft and two stage gear train as taught by Kazu so that the torque can be transferred at different speed ratio using the reduction gear.
As modified, the electric axle would have a hollow output shaft, one of the half shafts passing through the hollow output shaft and the two stage gear train includes at least one counter shaft positioned parallel to the output shaft, the counter shaft including a driven gear and the two reduction gears fixed to the countershaft.
Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) (hereinafter “Pritchard”) in view of Kazu et al. (JP 2017161000 A)(hereinafter “Kazu”) (English translation relied upon) and further in view of Wetrich et al. (US 4318305 A)(hereinafter “Wetrich”)
Regarding claim 4, Pritchard/Kazu teaches all the elements of the electric axle of claim 3, but fails to disclose wherein the differential input shaft is supported by a bearing nested in the hollow output shaft.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (172) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
As modified, the electric axle would have the differential input shaft is supported by a bearing nested in the hollow output shaft.
Regarding claim 13, Pritchard/Kazu teaches all the elements of the electric axle of claim 12, but fails to disclose wherein the differential input shaft is supported by a bearing nested in the hollow output.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (172) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
.
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) (hereinafter “Pritchard”) in view of Wetrich et al. (US 4318305 A)(hereinafter “Wetrich”) and further in view of Kazu et al. (JP 2017161000 A)(hereinafter “Kazu”) (English translation relied upon)
Regarding claim 15, Pritchard teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); wherein a drive gear (46) is formed on thereon;
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 60) splined (col. 3, line 22-40) with the differential wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently (see col. 3, line 22) relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63)
However, Pritchard fails to disclose wherein the output shaft is hollow and wherein the hollow differential input shaft is supported by a bearing nested in the hollow output shaft.
Kazu discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon so that the output shaft of differential gear can be disposed inside the rotor shaft and make the design compact vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the smooth positive transferring of torque can be achieved at different speed ratio using the reduction gear and the device will be compact vertically.
As modified, the electric axle would have a hollow output shaft.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (172) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
As modified, the electric axle would have the differential input shaft is supported by a bearing nested in the hollow output shaft.
Regarding claim 16, Pritchard/Kazu/Wetrich teaches the electric axle of claim 15, Pritchard further teaches the electric axle of claim further including half shafts (e.g. 36, 34) linked to the differential (20), one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.
Kazu further discloses half shafts (e.g. 45, 46) linked to the differential (13), one of the half shafts (46) passing through the hollow output shaft (22).
Regarding claim 17, Pritchard/Kazu/Wetrich teaches the electric axle of claim 15, Kazu further discloses wherein the two stage gear train (e.g. 12, 34, 35, 36) includes at least one counter shaft (33) positioned parallel to the output shaft (22), the counter shaft including a driven gear (34) and the two reduction gears (35, 36) fixed to the countershaft and wherein the electric motor (21) is positioned parallel to a single countershaft (33).
Regarding claim 19, Pritchard/Kazu/Wetrich teaches the electric axle of claim 17, Kazu further teaches wherein the electric motor (21) is positioned parallel to a single countershaft (33).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) (hereinafter “Pritchard”) in view of Saari (US 3292456 A)(hereinafter “Saari”).
Regarding claim 10, Pritchard teaches the electric axle of claim 1 wherein the differential is an open differential but fails to disclose the differential is a limited slip differential.
Saari discloses a spin limiting differential (20, fig. 8) wherein the differential is a limited slip differential (see claim 14) so that the efficiency of the differential may be selected from a wide range of efficiencies and relatively compact, easy to manufacture, assemble and service. (see col. 2, line 3-11)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ a limited slip differential as Saari so that the torque can be transferred at different speed ratio using the reduction gear.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Derek et al. (WO 2014089157 A1) discloses a vehicle drive control system (fig. 1-5) wherein the differential (14) could be open differential or a limited slip differential (see para 23)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655